Citation Nr: 0009937	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  
The appellant, the surviving spouse of the veteran who had 
active service from October 1969 to May 1972, appealed this 
decision to the BVA.

Additionally, the Board notes that the appellant requested an 
appeal hearing at the RO, and thus, such hearing was 
scheduled for December 8, 1998.  However, as per a Conference 
Report dated that same day, the appellant canceled the 
scheduled hearing.  As such, the appellant's request for an 
appeal hearing at the RO is considered withdrawn and the 
Board will proceed with its review on the present record.  
See 38 C.F.R. § 20.702 (1999).


FINDINGS OF FACT

1.  The veteran's death certificate shows he died on 
September [redacted], 1996 at the age of 44 due to coronary artery 
sclerosis.

2.  At the time of the veteran's death, service connection 
had been established for post traumatic stress disorder 
(PTSD), which was assigned a 50 percent evaluation with some 
intervals of temporary total evaluations for various periods 
of hospital treatment/convalescence. 

3.  The veteran's death is related to his service connected 
PTSD. 



CONCLUSION OF LAW

The veteran's service connected PTSD caused, hastened, or 
materially and substantially contributed to his death.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, prior to his 
death, the veteran perfected his appeal with respect to the 
issue of entitlement to a total rating based upon individual 
unemployability (TDIU) due to his service-connected PTSD.  In 
this respect, the Board notes that, in an April 1999 rating 
decision, the appellant was denied accrued benefits for the 
veteran's entitlement to TDIU.  However, as the record does 
not contain any indication that the appellant has expressed 
disagreement with the April 1999 rating decision, the only 
issue before the Board is that set forth in the title page of 
this decision.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c); see Ventigan v. Brown, 9 Vet. App. 34, 36 (1996). 

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A claim for service connection for the cause of 
death must be supported by evidence to establish that the 
claim is well grounded.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The truthfulness of evidence for the purpose of 
determining whether the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded will be presumed, as required by Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), and King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 
supra.

In this case, at the time of the veteran's death, service 
connection had been established for PTSD, and was assigned a 
50 percent evaluation for such disability with some intervals 
of temporary total evaluations for various periods of 
hospital treatment/convalescence.  At present, the appellant 
essentially contends that the cause of the veteran's death 
was secondary to his service connected PTSD.  Specifically, 
she contends the veteran's PTSD symptomatology, including 
severe depression, caused him to commit suicide by purposely 
allowing propane gas to escape while he and the appellant 
were at home.  And, as a result of the veteran's propane 
inhalation, he died.

With respect to the evidence of record, as noted above, the 
veteran's death certificate shows he died on September [redacted], 
1996 at the age of 44 due to coronary artery sclerosis.  In 
addition, the evidence includes the veteran's service medical 
records which are negative for any heart problems or 
disorders during his active service.

As to the post-service medical evidence, the record includes 
copious medical records, including but not limited to, 
medical records from the Jacksonville, Houston and Corpus 
Christi VA Medical Centers dated from the late 1980s to 1996; 
a May 1990 examination report from the physicians of the 
State of Texas; February 1989 records from the Mecklenburg 
Mental Health Center; July 1991 records from the University 
Medical Center in Jacksonville; July 1990 to August 1990 
records from the Spohn Kleberg Memorial Hospital; January 
1991 to February 1993 records from the Kingsville Community 
Service Center; VA examination reports dated June 1991, 
December 1992 and April 1995; records from the Social 
Security Administration (SSA); September 1996 and February 
1997 statements from Bernard M. Gerber, M.D.; a February 1997 
statement from Welton E. Hill, M.D; August 1996 records from 
the Memorial Hospital; and April 1997 and December 1998 
statements from Martin R. Steiner, M.D.  These records 
describe to great length the level of severity and the 
treatment the veteran received for various health problems 
including diabetes mellitus, PTSD with major depression, 
alcohol abuse, personality disorder, and adjustment disorder 
with depression.  

Specifically, the Board notes that notations from the Houston 
VA Medical Center (VAMC) dated March 1996, June 1996 and July 
1996 show the veteran was diagnosed with chronic and severe 
PTSD, and reported intermittent suicidal and homicidal 
ideation/intent.  In addition, the August 1996 
hospitalization records from the Memorial Hospital reveal the 
veteran was admitted following an attempted overdose on 300 
units of isophane insulin plus 100 units of regular insulin.  
These records also show he had a longstanding history of 
severe depression secondary to his PTSD, and had tried to 
commit suicide with overdoses of insulin on two separate 
occasions during the prior four years.  Upon discharge, the 
veteran's diagnosis was severe endogenous depression 
secondary to PTSD with intentional overdose of insulin.

Lastly, the December 1998 statement from Martin R. Steiner, 
M.D., indicates that it was Dr. Steiner's opinion that the 
veteran died secondary to inhalation of propane which 
secondarily caused a lack of oxygen to his body and in 
particular to his myocardium.  His myocardium was already 
compromised secondary to his coronary artery sclerosis, which 
was compounded by the effects of the propane inhalation.

After a review of the evidence, the Board notes that 
38 U.S.C.A. § 5107(b) expressly provides that the benefit of 
the doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule must be applied to the claim, and thus, the claim must 
be resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

In this case, although the veteran's service medical records 
are negative for any diagnosis or treatment for coronary 
artery sclerosis, the post service evidence shows the 
veteran's service connected PTSD was deemed to be severe, 
chronic and productive of symptoms such as severe depression 
and intermittent suicidal ideation/intent.  In addition, the 
evidence shows that, within four years of his death, he 
attempted to commit suicide on more than three occasions.  
These facts, coupled with the December 1998 statement from 
Dr. Steiner show the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
plausible, one which is meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107 (West 1991).

Moreover, the Board acknowledges that the present record is 
devoid of clear evidence showing that the veteran's propane 
inhalation, which as per Dr. Steiner's 1998 statement led to 
his death, was caused by the veteran's own intentional 
actions.  However, given the veteran's prior history of 
suicidal ideation/intent, as shown by the August 1996 records 
from the Memorial Hospital, and in light of the veteran's 
well-documented history of severe depression associated with 
PTSD, the Board finds that the evidence is in relative 
equipoise, that the benefit of the doubt rule is applicable 
to this claim, and that, resolving all reasonable doubt in 
the appellant's favor, a grant of service connection for the 
cause of the veteran's death is warranted. 38 U.S.C.A. §§ 
1110, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.312 
(1999).


ORDER

Service connection for the cause of the veteran's death is 
granted. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

